DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the received light quantity received by the optical sensor is the reference received light quantity and in the second state,” in lines 19-20.  This limitation is not concise, appears to be circular, and is unclear whether “in the second state” is part of the clause in the cited limitation above, or the next clause as cited below.
Claim 1 further recites “… and in the second state, and a discharge probability of an irregular discharge in the second state” in lines 20-21.  This limitation is not concise, is unclear, and as interpreted, it appears to have extra words and/or redundant phrases.
Claims 2-4 are also rejected under 35 USC 112(b) due to their dependency on claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0142890 ("Mori ‘890") in view of U.S. Patent No. 4,823,114 ("Gotisar").
Regarding claim 1, Mori ‘890 discloses a flame detection system comprising: 
an optical sensor (1, Fig. 1) configured to detect light emitted from a light source (300, Fig. 1); 
an applied voltage generating portion (12, Fig. 1) configured to periodically apply a drive pulse voltage to an electrode of the optical sensor (paragraph [0013]); 
a current detecting portion (15, Fig. 1) configured to detect a discharge current of the optical sensor (paragraphs [0013], [0025], [0030], [0059]); 

a discharge probability calculating portion (202, Fig. 1) configured to calculate a discharge probability (paragraphs [0036], [0062]) based on a number of times of application of the drive pulse voltage applied by the applied voltage generating portion (12, Fig. 1, paragraphs [0036], [0062]) and a number of times of discharge detected by the discharge determining portion (201, Fig. 1) during the application of the drive pulse voltage (paragraphs [0036], [0062]); 
a storing portion (19, Fig. 1) configured to store, in advance as known sensitivity parameters of the optical sensor (paragraphs [0013], [0033], [0056]), a reference received light quantity received by the optical sensor (Q0, paragraphs [0014], [0033], [0037], [0056]), a reference pulse width (T0, paragraph [0033], [0056]) of the drive pulse voltage (paragraphs [0014], [0033], [0037]), a discharge probability of a regular discharge (P0, paragraph [0033]) when a pulse width of the drive pulse voltage is the reference pulse width (T0, paragraph [0044]), the received light quantity received by the optical sensor is the reference received light quantity (Q0, paragraphs [0044], [0054]), and a discharge probability of an irregular discharge (PN, paragraph [0033], [0056]) caused by a noise component other than a discharge occurring due to a photoelectric effect of the optical sensor (paragraphs [0014], [0045]-[0047]); and 
a received light quantity calculating portion (203, Fig. 1) configured to calculate the received light quantity received (paragraph [0037]) by the optical sensor (1, Fig. 1) based on the sensitivity parameters stored in the storing portion (19, Fig. 1, paragraph [0037]), the discharge 0 is calculated, paragraph [0037]), and the discharge probability calculated by the discharge probability calculating portion (202, Fig. 1, paragraph [0037]) in the second state (state when PN is calculated, paragraph [0037]).
Mori ‘890 further discloses that a shutter functionality can be provided (paragraph [0074]), but does not explicitly disclose a first state is when the optical sensor is shielded from the light source and a second state is when the optical sensor is not shielded from the light source.
However, Gotisar discloses a first state is when the optical sensor (14, Fig. 1) is shielded (shutter closed interval, col. 5, lines 31-32) from the light source (12, Fig. 1) and a second state is when the optical sensor (14, Fig. 1) is not shielded (shutter open interval, col. 5, lines 31-32) from the light source (12, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have two states of operation, with the shutter open and with the shutter closed, as disclosed by Gotisar as the shutter functionality of Mori ‘890 in order to monitor the aging process of the sensor and allow system diagnostics to be performed.
Regarding claim 2, Mori ‘890 in view of Gotisar discloses the flame detection system according to claim 1, and Mori ‘890 further discloses:  a shutter functionality can be provided (paragraph [0074]), in which the discharge probability calculating portion (202, Fig. 1) calculates the discharge probability (P, paragraph [0036]) based on the number of times of application of the drive pulse voltage by the applied voltage generating portion (12, Fig. 1, paragraph [0036]) 
Mori ‘890 does not explicitly disclose a light shield provided between the light source and the optical sensor; and a shutter control unit configured to cause the light shield to perform an opening and closing operation to switch between the first state and the second state.
However, Gotisar discloses a light shield (S, Fig. 1) provided between the light source (12, Fig. 1) and the optical sensor (14, Fig. 1); and a shutter control unit (26, Fig. 1) configured to cause the light shield to perform an opening (shutter open interval, col. 5, lines 31-32) and closing operation (shutter closed interval, col. 5, lines 31-32) to switch between the first state and the second state (col. 3, line 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have a shutter functionality as described by Gotisar in the device of Mori ‘890 in order to allow system diagnostics to be performed.
Regarding claim 3, Mori ‘890 in view of Gotisar discloses the flame detection system according to claim 1, and Mori ‘890 further discloses: 
a received light quantity determining portion (21, Fig. 1) configured to determine a presence or an absence of light from the light source (300, Fig. 1) by comparing the received light quantity (Q, paragraphs [0039], [0066]) which is calculated by the received light quantity calculating portion with a received light quantity threshold value (paragraphs [0039], [0066]).
Regarding claim 5, Mori ‘890 discloses a received light quantity measuring method of a flame detection system comprising: 

detecting a discharge current of the optical sensor (paragraph [0059]) in the first state (paragraph [0074], shutter is closed); 
detecting a discharge of the optical sensor based on the detected discharge current (paragraph [0060]) in the first state (paragraph [0074], shutter is closed); 
calculating a discharge probability (paragraph [0062]) in the first state (paragraph [0074], shutter is closed) based on a number of times of the periodically applying of the drive pulse voltage in the first state and a number of times of the detected discharge of the optical sensor during the periodically applying of the drive pulse voltage (paragraph [0062]) in the first state (paragraph [0074], shutter is closed); 
periodically applying the drive pulse voltage (PM, Fig. 1 and paragraphs [0059], [0061]) to the electrode of the optical sensor (1, Fig. 1 and paragraph [0059]) in a second state in which the optical sensor is not shielded from the light source (paragraph [0074] states a shutter functionality can be provided, hence under the broadest reasonable interpretation, a shutter functionality provides two states, a second state is when the shutter is open); 
detecting the discharge current of the optical sensor (paragraph [0059]) in the second state (paragraph [0074], shutter is open); 

calculating a discharge probability (paragraph [0062]) in the second state (paragraph [0074], shutter is open) based on a number of times of the periodically applying of the drive pulse voltage in the second state and a number of times of the detected discharge of the optical sensor during the periodically applying of the drive pulse voltage (paragraph [0062]) in the second state (paragraph [0074], shutter is open); and 
calculating a received light quantity received by the optical sensor (paragraphs [0063]-[0064]) in the second state (paragraph [0074], shutter is open) based on a reference received light quantity received by the optical sensor (Q0, paragraph [0064]) and a reference pulse width of the drive pulse voltage (T0, paragraph [0064]), a known discharge probability of a regular discharge when a pulse width of the drive pulse voltage is the reference pulse width (P0, paragraph [0064]), the received light quantity received by the optical sensor is the reference received light quantity (Q0, paragraphs [0044], [0054]), and in the second state (paragraph [0074], shutter is open), a known discharge probability of an irregular discharge (PN, paragraph [0064]) in the second state (paragraph [0074], shutter is open) caused by a noise component other than a discharge occurring due to a photoelectric effect of the optical sensor, the calculated discharge probability (paragraph [0062]) in the first state (paragraph [0074], shutter is closed), and the calculated discharge probability (paragraph [0062]) in the second state (paragraph [0074], shutter is open).

However, Gotisar discloses a first state is when the optical sensor (14, Fig. 1) is shielded (shutter closed interval, col. 5, lines 31-32) from the light source (12, Fig. 1) and a second state is when the optical sensor (14, Fig. 1) is not shielded (shutter open interval, col. 5, lines 31-32) from the light source (12, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have two states of operation, with the shutter open and with the shutter closed, as disclosed by Gotisar as the shutter functionality of Mori ‘890 in order to monitor the aging process of the sensor and allow system diagnostics to be performed.
Regarding claim 6, Mori ‘890 in view of Gotisar discloses the received light quantity measuring method of a flame detection system according to claim 5, and Gotisar further discloses : 
controlling a light shield (S, Fig. 1) provided between the light source (12, Fig. 1) and the optical sensor (14, Fig. 1) to switch between the first state and the second state (col. 3, line 65).
It would have been obvious to one of ordinary skill in the art before the effective filing date to control a shutter between two states as described by Gotisar in the device of Mori ‘890 in order to allow system diagnostics to be performed.
Regarding claim 7, Mori ‘890 in view of Gotisar discloses the received light quantity measuring method of a flame detection system according to claim 5, and Mori ‘890 further discloses: 
.
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The invention as claimed, specifically in combination with the claimed formula, where Q0 is the reference received light quantity received by the optical sensor, T0 is the reference pulse width of the drive pulse voltage, PaA is the discharge probability of the regular discharge, PbA is the discharge probability of the irregular discharge, P* is the discharge probability calculated by the discharge probability calculating portion in the first state, P is the discharge probability calculated by the discharge probability calculating portion in the second state, and T is the pulse width of the drive pulse voltage in the first and second states, is not taught or made obvious by the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication No. 2016/0348907 ("Mori ‘907") discloses a flame detection system comprising: an optical sensor (1, Fig. 1) configured to detect light emitted from a light source (light source 200, Fig. 1); an applied voltage generating portion (12, Fig. 1) configured to periodically apply a drive pulse voltage to an electrode of the optical sensor (paragraph [0010]); a [voltage] detecting portion (15, Fig. 1) configured to detect a discharge [voltage] of the optical sensor (paragraph [0037]); a discharge determining portion (164, Fig. 1) configured to detect a discharge of the optical sensor based on the discharge detected by the [voltage] detecting portion (15, Fig. 1); a discharge probability calculating portion (163, Fig. 1) configured to calculate a discharge probability based on a number of times of application of the drive pulse voltage applied by the applied voltage generating portion (12, Fig. 1, paragraph [0038]) and a number of times of discharge detected by the discharge determining portion during the application of the drive pulse voltage (paragraph [0038]) for each of a first state in which the optical sensor is shielded from the light source (first mode, mode 0, paragraphs [0010], [0062]) and a second state in which the optical sensor is not shielded from the light source (second mode, mode 1, paragraphs [0010], [0063]).  
Mori ‘907 does not teach a shutter functionality, but Mori ‘907 discloses two states created by turning the reference light source on and off, which creates the same effect as having a shutter functionality.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA T TABA/Examiner, Art Unit 2878  


/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878